Per Curiam.
It appears from the record that the judgment in this case was rendered upon the verdict of a jury. It further appears that the proposed statement of facts was not served upon the opposite party until more than thirty days after the date of such entry, and that the time in which to make such service was not enlarged by the court. It follows that under well settled rules of practice the motion to strike such statement from the record must he granted.
And it appearing from the brief of the appellants that none of the errors assigned go to the pleadings in the action, the result of striking the statement will he that the judgment of the superior court must be affirmed.